DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, and 8-18 are presently under consideration as amended in applicant’s response dated 31 May 2022. Claim 7 is cancelled by applicant’s amendments to the claims.
Applicant’s amendments to the claims filed with the response dated 31 May 2022 have overcome the prior art grounds of rejection of record and rejections under 35 U.S.C. 112(b) for indefiniteness.

Reasons for Allowance
Claims 1-6, and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As discussed during the interview conducted on 17 May 2022, claim 1 recites where the optical filter comprises: “a first anti-reflection (AR) coating in direct contact with a first surface of the layer of copper oxide and disposed between the layer of copper oxide and the front cover” which is not taught by the prior art of record. The prior art teaching copper oxide absorber layers in an optical filter (Lee, Figs. 2, 3 and 10, paras [0067]-[0068] see: CuO absorber 713) employ the material for the dual purpose of photovoltaic conversion and light filtering for another photovoltaic structure disposed beneath the filter. The CuO absorber is paired with a window layer to form a junction with the CuO absorber. As such, the prior art of record does not disclose “a first anti-reflection (AR) coating in direct contact with a first surface of the layer of copper oxide and disposed between the layer of copper oxide and the front cover” as a window layer is present between the front cover and CuO absorber.
As such claim 1 and its dependent claims 2-6, and 8-11 are found allowable over the prior art of record. Independent claim 12 recites the same allowable limitations as claim 1 and claim 12 and it’s dependent claims 13-18 are also found allowable over the prior art of record
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726